Citation Nr: 1029249	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  10-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss
 
2.  Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and JW
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
INTRODUCTION
 
The Veteran served on active duty from December 1945 to June 
1947.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  The preponderance of the most credible evidence shows that 
the Veteran served as a cook while on active duty.
 
2.  The Veteran's separation examination showed that there were 
no abnormalities of the ears, and he had 15/15 hearing in 
whispered voice.
 
3.  The Veteran had occupational noise exposure after service in 
the automobile industry for three years, and in a steel mill for 
over 30 years.
 
4.  The preponderance of the evidence is against a finding that a 
bilateral hearing loss had its onset in service or is otherwise 
due to service, and sensorineural hearing loss was not manifested 
to a compensable degree within one year following discharge from 
active duty.
 
5.  The preponderance of the evidence is against a finding that 
tinnitus had its onset in service or is otherwise due to service, 
and it has been attributed to a non-service-connected disability.
 
 


CONCLUSIONS OF LAW
 
1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service, and a sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).
 
2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in August 2007 
of the information and evidence needed to substantiate and 
complete a claim of entitlement to service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  VA also 
informed the Veteran of how disability evaluations and effective 
dates are assigned. 
 
VA has fulfilled its duty to assist the claimant, including 
obtaining service records, VA medical records and private medical 
records identified by the Veteran.  As to the service records, 
some records are associated with the claims file.  The National 
Personnel Records Center indicated that the Veteran's records 
were in a fire-related area.  When the RO attempted to search 
alternate records, the Veteran admitted he was not treated for a 
hearing loss in service.  See undated NA Form 13055 (the Veteran 
did not put a date on the record, nor is there a date stamp on 
it).  The Board finds that VA has met its duty to obtain service 
records.  The Veteran was provided with a hearing before a 
Decision Review Officer in April 2010.
 
VA provided the Veteran with an examination in April 2010 but did 
not obtain an opinion.  The representative has asserted that such 
made the opinion inadequate.  The Board disagrees with this 
assertion.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  In this case, the RO requested an 
examination but specifically requested that a medical opinion not 
be obtained.  See April 2010 Deferred Rating Decision.  Thus, the 
absence of a medical opinion addressing the etiology of the 
disorder did not make the report inadequate since the purpose of 
the examination was to determine whether there was current 
disability.  As the examiner addressed whether the Veteran had 
current bilateral hearing loss disability and tinnitus the 
purpose was fulfilled.
 
The Board finds that a medical opinion is not necessary in this 
case.  In this regard, the Secretary must provide a VA medical 
opinion when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability; 
and (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).
 
In McLendon, the Court addressed each of the above elements and 
how the Board must apply the facts of the case to the law 
regarding when an opinion was necessary.  As to evidence of a 
current disability, there are private medical records and VA 
treatment records showing the Veteran has a current bilateral 
hearing loss disability and tinnitus.  Thus, element (1)-
competent evidence of a current disability-has been met.
 
As to element (2)-addressing in-service disease or injury-the 
Board will concede the Veteran had some noise exposure in 
service.  The Veteran was part of an aviation unit.  However, the 
Board finds as a fact that he was not an airplane mechanic as he 
has alleged.  The Veteran's service records consistently show he 
was trained as a cook and that his military occupational 
specialty was that of a cook.  There is no evidence that the 
appellant was trained as an airplane mechanic, or that he served 
in such an occupational field.  The Veteran has submitted 
additional records showing that his military occupational 
specialty was "590," which he has stated is an airplane 
mechanic.  The Veteran's Report of Separation, and his Separation 
Qualification Record show that he was a cook for 13 months and 
that the corresponding number was "060."  While the Board can 
see that documents the Veteran submitted show an MOS number of 
"590," there is nothing in the record to indicate that "MOS 
590" is an airplane mechanic.  Thus, the Board finds that the 
Veteran was not an airplane mechanic.  Nevertheless, the Board 
agrees that the Veteran had some noise exposure in service, which 
means that element (2) has been met.  
 
Further, the Board finds that element (3)-whether the disability 
may be associated with service-has not been met for the 
following reasons.  The acoustic trauma one would experience in a 
kitchen setting would be significantly less than the acoustic 
trauma one would experience as an airplane mechanic.  
Additionally, the appellant's separation examination revealed 
that his ears had no abnormalities and that whispered voice 
testing was 15/15 bilaterally.  Thus, neither hearing loss nor 
tinnitus were shown in service.  

The Veteran has reported he worked in the automobile industry for 
three years after service and in a steel mill for over 30 years.  
Such evidence establishes prolonged post service work in a loud 
noise environment.  At the April 2010 VA examination, the Veteran 
reported he wore no hearing protection for those jobs.  The first 
clinical showing of any hearing loss dates from 2005, i.e., more 
than 55 years after service discharge.  The Board finds that the 
Veteran's lengthy post service occupational noise exposure, the 
number of years before a diagnosis of hearing loss was made, the 
fact that his hearing was normal at discharge, and the absence of 
any competent evidence linking the disorder to service 
establishes that element (3) is not met.  
 
Because element (3) has not been met, the Board need not reach 
element (4)-whether there is sufficient competent medical 
evidence to decide the claim.  Hence, a medical opinion is not 
necessary to make a decision on the claims for service 
connection.  
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  
 
II.  Analysis-Service Connection
 
The Veteran states that service connection for hearing loss and 
tinnitus are warranted.  At the April 2010 Decision Review 
Officer hearing, he testified he was an airplane mechanic and 
worked on B29s and B17s.  He acknowledged going to cook school 
but claims that when he went overseas he served as an airplane 
mechanic instead.  The Veteran stated he never worked as a cook 
during service.  He testified he never wore ear protection during 
service.  The Veteran stated he had always had bad hearing.  He 
noted he had worked in the automobile industry from 1947 to 1950, 
in the coal mines from 1950 to 1952, and in steel mills from 1952 
to 1984, at which point he retired.  The Veteran's grandson, JW, 
testified that all of his life he remembered the Veteran having 
difficulty hearing.  
 
The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions and his testimony, the 
lay statements he submitted, the testimony from JW, service 
records, the VA medical records, and the private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
chronic disabilities, such as a sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for  a bilateral hearing loss, 
to include a sensorineural hearing loss, and tinnitus.  The 
reasons follow.  The Board will address each issue separately.
 


Bilateral hearing loss 
 
As discussed above, the Board concedes that the Veteran was 
exposed to noise in-service consistent with service as a cook.  
The separation examination shows that the Veteran's hearing at 
discharge was 15/15 and that there were no abnormalities found 
with respect to the ears.  The evidence shows that the Veteran 
has current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009), and he was first diagnosed with hearing 
loss in 2005, although the first evidence showing the appellant 
met the criteria under 38 C.F.R. § 3.385 was in 2010.  There is 
no competent and credible evidence of a nexus between the post 
service sensorineural hearing loss and service, to include 
competent evidence that sensorineural hearing loss was manifested 
to a compensable degree within one year following service 
discharge.  
 
The Veteran is competent to state that he had problems hearing 
loss in service and over the years following service discharge.  
However, he is not competent to state that he had sensorineural 
hearing loss or hearing loss that met the requirements of 38 
C.F.R. § 3.385 during that time because that requires medical 
evidence.  The Board does not doubt that the Veteran had hearing 
loss before the 2005 diagnosis.  There is, however, no competent 
evidence to attribute it to service.  Moreover, when the 
Veteran's 35 plus year history of post service occupational noise 
exposure is weighed against his 16 month in-service history of 
noise exposure as a cook, and the fact that his hearing was 
clinically found to be normal at separation, there is no basis to 
grant service connection. 

The lack of any competent evidence of a sensorineural hearing 
loss, i.e., the appellant's current disorder, for more than 55 
years after service discharge is compelling evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  
 
The Board has considered the lay statements the Veteran submitted 
from his wife, daughter-in-law, and grandson.  All of them have 
stated that for as long as they have known the Veteran, he has 
had hearing problems.  The Veteran's wife has known the Veteran 
the longest-since 1952.  The Board does not question the facts 
presented by these lay persons; however, they do not provide 
competent evidence to find that a sensorineural hearing loss had 
its onset in service or that a sensorineural hearing loss is due 
to in-service noise exposure as they are not competent to make 
that nexus opinion.  Additionally, their personal knowledge of 
the Veteran's hearing loss for decades does not establish that 
was a sensorineural hearing loss was incurred in service or that 
such a loss was compensably disablinfg within one year following 
discharge from active duty.  The Veteran's wife noted hearing 
loss in 1952 (the earliest date), which was approximately five 
years after service.  
 
The Veteran has a current bilateral hearing loss and some degree 
of in-service noise exposure is conceded.  There is, however, no 
competent and credible evidence of an in-service hearing loss, 
and there is no competent and credible evidence of a nexus 
between any current sensorineural hearing loss and any in-service 
noise exposure, and there is no competent evidence of a 
compensably disabling sensorineural hearing loss within one year 
following discharge from active duty.  
 
The claim is denied.
 
Tinnitus
 
As discussed above, the Board concedes that the appellant served 
on active duty in an acoustic environment that was consistent 
with that of a cook.  The separation examination, however, shows 
that the Veteran's hearing at discharge was 15/15 and that there 
were no abnormalities found with respect to the ears.  The 
evidence shows that the Veteran first reported tinnitus in his 
May 2007 application for compensation benefits.  See VA Form 21-
526, Veteran's Application for Compensation or Pension, received 
in May 2007.  He had been seen by VA since 2005 and reported 
hearing loss at that time, but did not report tinnitus.  The VA 
audiologist diagnosed subjective tinnitus in the April 2010 VA 
examination report.  There is no competent and credible evidence 
of a nexus between the post service diagnosis of tinnitus and 
service.  In the April 2010 VA examination report, the 
audiologist stated that the Veteran's tinnitus was associated 
with the current hearing loss.  Because the Board does not find 
that hearing loss is related to service, this medical opinion 
does not assist in establishing entitlement to service connection 
for tinnitus.
 
The lack of any evidence of tinnitus for close to 60 years after 
service discharge is evidence against the claim.  Maxson. 
 
The Board has considered the lay statements the Veteran submitted 
from his wife, daughter in law, and grandson.  Each has stated 
that for as long as they have known the Veteran, he has had 
hearing problems.  The Veteran's wife has known the Veteran the 
longest-since 1952.  The Board does not question the facts 
presented by these lay persons; however, they do not provide a 
basis to find that tinnitus had its onset in service or is due to 
in-service noise exposure as they are not competent to make that 
nexus opinion.  Additionally, their personal knowledge of the 
Veteran's hearing loss symptoms (which could include tinnitus) 
does not establish that it was incurred in service  The Veteran's 
wife noted hearing loss in 1952 (the earliest date), which was 
approximately five years after service.  
 
The Veteran has a diagnosis of subjective tinnitus and had in-
service noise exposure.  There is, however, no competent and 
credible evidence of in-service tinnitus, and there is no 
competent and credible evidence of a nexus between tinnitus and 
any in-service noise exposure or a service-connected disability.  
 
The claim is denied.
 
Conclusion
 
In light of the evidence preponderating against the claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus, the benefit of the doubt doctrine is not applicable, 
and service connection cannot be granted.  38 U.S.C.A. § 
5107(b).  
 
 



ORDER
 
Entitlement to service connection for bilateral hearing loss is 
denied.
 
Entitlement to service connection for tinnitus is denied.
 

______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


